 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    DANIEL T. WEATHERS,                                       Case No. 2:15-cv-00027-JAD-PAL
 8                                          Plaintiff,
             v.                                                             ORDER
 9
      S. LOUMAKIS, et al.,                                   (Mot. re: Pro Bono Program – ECF No. 56)
10
                                        Defendants.
11

12          This matter is before the court on Plaintiff Daniel T. Weathers’ Motion re: Pro Bono
13   Program and Copies (ECF No. 56), filed January 14, 2019. This Motion is referred to the
14   undersigned pursuant to 28 U.S.C. § 636(b)(1)(A) and LR IB 1-3 of the Local Rules of Practice.
15                                          BACKGROUND
16          Mr. Weathers is a pro se prisoner in the custody of the Nevada Department of Corrections
17   at High Desert State Prison. He has received permission to proceed in forma pauperis in this case.
18   Order (ECF No. 5). This case arises from Weathers’ allegations, pursuant to 28 U.S.C. § 1983,
19   regarding unsafe conditions of confinement while he was incarcerated at the Clark County
20   Detention Center (“CCDC”). He alleges that CCDC correctional officers violated his Eighth
21   Amendment rights by failing to provide him with protective equipment on multiple occasions
22   while he mopped, scooped, and squeegeed the results of an overflown toilet. The court screened
23   the Amended Complaint (ECF No. 7) and found that it states a plausible conditions of confinement
24   claim against Defendants Steven Loumakis, Maribel Suey, and Russell Adams (“CCDC
25   Defendants”). Screening Order (ECF No. 8).
26          Discovery in this matter closed in January 2017. See Order (ECF No. 35). The CCDC
27   Defendants subsequently filed a Motion for Summary Judgment (ECF No. 38), arguing that they
28   were entitled to qualified immunity from suit and they did not seriously deprived Weathers of his
                                                         1
 1   constitutional rights nor display deliberate indifference to his health and safety. The Honorable

 2   District Judge Jennifer A. Dorsey granted in part and denied in part the summary judgment motion,

 3   finding that genuine issues of material fact remain regarding the nature of the alleged conditions.

 4   Order (ECF No. 47). In addition, Judge Dorsey referred this case for appointment of pro bono

 5   counsel:

 6           This case is referred to the Pro Bono Program adopted in General Order 2016-02
             for the purpose of screening for financial eligibility (if necessary) and identifying
 7           counsel willing to be appointed as pro bono counsel for Plaintiff Daniel T.
 8           Weathers. The scope of appointment will be for all purposes through the conclusion
             of trial. By referring this case to the Pro Bono Program, I am not expressing an
 9           opinion on the merits of the case.

10   Id. at 9–10.

11           The CCDC defendants appealed Judge Dorsey’s ruling on the summary judgment motion

12   to the Ninth Circuit. See Notice of Appeal (ECF No. 48). On November 15, 2018, the Ninth

13   Circuit affirmed the denial of qualified immunity. Memorandum (ECF No. 53). See also Dec. 7,

14   2018 Mandate (ECF No. 54).

15           Mr. Weathers has now filed a Motion Regarding Referral to Pro Bono Program and

16   Acquiring Copies Filed (ECF No. 56). He reports that he has not received copies of the Ninth

17   Circuit’s Memorandum or Mandate.1 He therefore asks the court to forward him copies of “all

18   District Court communication filed.” In addition, Mr. Weathers notes that he is still awaiting

19   representation for all purposes through the conclusion of trial.

20                                                  DISCUSSION

21   I.      REQUEST FOR COPIES

22           Generally, an inmate has no constitutional right to free photocopying or to obtain court

23   documents without payment. Johnson v. Moore, 948 F.2d 517, 521 (9th Cir. 1991); see also Lewis

24   v. Casey, 518 U.S. 343, 384–85 (1996) (the constitutional right of access to the courts does not

25
     1
        Plaintiff also states that his “Ninth Circuit attorney” did not receive copies of the Memorandum or
26   Mandate. The court was informed by the pro bono liaison that counsel, Hillary Walsh, Esq., was appointed
     for the limited purpose of representing Plaintiff before the Ninth Circuit. Since Ms. Walsh was not
27   appointed to represent him in this court, she is not registered to receive electronic filings from this court.
     Unless and until a volunteer attorney is appointed, Plaintiff is proceeding in this case pro se and will receive
28   all court filings by mail.
                                                            2
 1   impose an “obligation on the States to finance and support prisoner litigation”). The Local Rules

 2   of Practice state that permission to proceed in forma pauperis does not waive the applicant’s

 3   “responsibility to pay the expenses of litigation that are not covered by 28 U.S.C. § 1915.” LSR

 4   1-7. Section 1915 does not authorize any public funds to be spent for expenses such as copies.

 5   Nothing in the Federal Rules of Civil Procedure, the Local Rules, or Ninth Circuit case law support

 6   an assertion that fees and costs associated with prosecuting a civil action be financed or subsidized

 7   by the courts or defendants.

 8           Pursuant to 28 U.S.C. § 1914(b) and §1930, the Judicial Conference has adopted a schedule

 9   of fees for filings and related services provided by the United States Courts. Upon the court’s

10   entry of an order, the clerk’s office will mail the inmate one copy of the order at no cost. If an

11   inmate desires to receive a file-stamped copy of any document he or she submitted to the court,

12   the inmate must provide an additional copy (or copies) of the document along with a self-addressed

13   stamped envelope. Later requests for an additional copy (or copies) are subject to copy fees.

14           The court has conducted a review of the docket and found no irregularities concerning

15   service of the Ninth Circuit’s Memorandum or Mandate. The receipts of electronic filing for both

16   the Memorandum and Mandate state that copies were delivered to Weathers via U.S. Postal

17   Service. However, as a one-time courtesy to Mr. Weathers, the court will direct the clerk’s office

18   to mail him one copy of the Memorandum and Mandate.2

19   II.     INQUIRY REGARDING PRO BONO COUNSEL

20           Attorneys admitted to practice in the District of Nevada have a strong tradition of providing

21   pro bono representation to indigent litigants in civil cases. General Order 2014-01 established the

22   Pilot Pro Bono Program (“Program”) through which volunteer lawyers provide their time and

23   resources to preserve access to justice for individuals unable to afford counsel and these lawyers

24   greatly assist the court in the performance of its mission. At any time during the course of

25   litigation, the court may exercise its discretion to refer the case to the Program for the appointment

26

27   2
        The court will notify you when any future action is taken in this case. As long as you keep the court
     apprised of your current address, you will receive all court filings and decisions that might affect the status
28   of your case. If you have not submitted a document required in your case, the court will notify you.
                                                           3
 1   of pro bono counsel. However, a referral to the program does not guarantee that an attorney will

 2   be willing and available to accept the appointment.3

 3           The court has inquired with the Program’s liaison regarding the status of appointment of

 4   pro bono counsel in this case. The court was informed that Ms. Walsh is unable to continue

 5   representing Mr. Weathers through the conclusion of this case and new counsel must be located.

 6   The Legal Aid Center of Southern Nevada is currently looking for pro bono counsel. This case

 7   was filed in January 2015. To prevent further delay in resolution of this case on the merits, the

 8   court will impose 90-day deadline for the Program to find counsel willing to take this case. If the

 9   Program is unable to find an attorney to take this case by May 10, 2019, Mr. Weathers must

10   continue pro se and prosecute his case to completion, and the parties will be required to file their

11   joint pretrial order. Mr. Weathers must comply with all procedural rules and court orders on his

12   own behalf unless and until counsel files a notice of appearance.

13           Accordingly,

14           IT IS ORDERED:

15           1. Plaintiff Daniel T. Weathers’ Motion re: Pro Bono Program and Copies (ECF No. 56)

16               is GRANTED to the limited extent stated in this Order.

17           2. The Clerk of the Court is instructed to MAIL Mr. Weathers one copy of the Ninth

18               Circuit’s Memorandum (ECF No. 53) and Mandate (ECF No. 54).

19           3. Mr. Weathers must comply with all procedural rules and court orders unless and until

20               the Pro Bono Program finds pro bono counsel willing to take this case.

21           4. If the Pro Bono Program is unable to find an attorney by May 10, 2019:

22                       a. Weathers will continue pro se to prosecute his case to completion; and

23                       b. the parties shall have until June 10, 2019 to file a joint pretrial order.

24           Dated this 11th day of February, 2019.
25
                                                               PEGGY A. LEEN
26                                                             UNITED STATES MAGISTRATE JUDGE
27   3
       Courts may request that an attorney represent party on a pro bono basis, but they cannot require counsel
     to do so or direct payment for a party’s attorney’s fees. See, e.g., Mallard v. United States Dist. Ct., 490
28   U.S. 296, 304–05 (1989); United States v. 30.64 Acres of Land, 795 F.2d 796, 798–804 (9th Cir. 1986).
                                                          4
